Exhibit 10.2

TFS FINANCIAL CORPORATION

MANAGEMENT INCENTIVE COMPENSATION PLAN

Contents

 

 

Article 1. Purpose and Intent

   1

Article 2. Definitions

   1

Article 3. Administration

   2

Article 4. Applicable Limits

   2

Article 5. Covered Employee Annual Incentive Award

   3

Article 6. Long-Term Incentive Awards

   3

Article 7. Performance Measures

   4

Article 8. Beneficiary Designation

   6

Article 9. Stockholder Approval

   6

Article 10. Amendment, Modification, and Termination of the Plan

   6

Article 11. General Provisions

   6



--------------------------------------------------------------------------------

TFS Financial Corporation

Management Incentive Compensation Plan

Article 1. Purpose and Intent

The purpose of this “TFS Financial Corporation Management Incentive Compensation
Plan” (the “Plan”) is to reward certain of its senior executive officers for
achieving short and long term goals established by the Company and attracting
and rewarding such persons who do contribute to the Company’s success. This Plan
provides annual and long-term incentive compensation based on the annual or
long-term performance of the Company measured by objective corporate financial
performance measures. The intent of the Plan is to provide “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code. The
provisions of the Plan shall be construed and interpreted to effectuate such
intent.

Article 2. Definitions

For purposes of the Plan, the following terms shall have the following meanings:

Section 2.1        “Affiliate” means any corporation, partnership, limited
liability company or partnership, association, trust or other entity or
organization which, directly or indirectly, controls, is controlled by, or is
under common control with the Company. For purposes of the preceding sentence,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(i) to vote more than fifty percent (50%) of the securities having ordinary
voting power for the election of directors of the controlled entity or
organization, or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.

Section 2.2         “Annual Incentive Award” means an Award to a Covered
Employee pursuant to Article 5 and which covers a period of time equal to or
less than twelve (12) months.

Section 2.3         “Award” means, individually or collectively, a grant under
this Plan of Annual Incentive Awards or Long-Term Incentive Awards, in each case
subject to the terms of this Plan.

Section 2.4         “Award Agreement” means a written or electronic document, in
such form as the Committee prescribes from time to time, setting forth the terms
and conditions of an Award.

Section 2.5         “Board” or “Board of Directors” means the Board of Directors
of the Company.

Section 2.6         “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and references thereto shall be deemed to include references
to any applicable regulations and interpretations thereunder and any successor
or similar provision.

Section 2.7         “Committee” means all of the members of the Compensation
Committee of the Board, or any other committee delegated by the Board to handle
compensation matters, who are Outside Directors.

Section 2.8         “Company” means TFS Financial Corporation, a Federal
corporation, and any successor thereto.

Section 2.9         “Covered Employee” for a Plan Year means any Employee of the
Company who is or may become a “Covered Employee,” as defined in Section 162(m)
of the Code and who is designated, either as an individual Employee or class of
Employees, by the Committee within the shorter of (i) ninety (90) days after the
beginning of the Plan Year, or (ii) the end of the period that is twenty-five
percent (25%) of the period of service during which the performance goals must
be satisfied.

 

B-1



--------------------------------------------------------------------------------

Section 2.10         “Employee” means any employee of the Company, its
Affiliates, and/or its Subsidiaries.

Section 2.11         “Long-Term Incentive Award” means an award granted to a
Covered Employee pursuant to Article 6 and which covers a Long-Term Performance
Period.

Section 2.12         “Long-Term Performance Period” means a period of time
greater than twelve (12) months during which performance goal(s) based on one or
more Performance Measures must be met.

Section 2.13         “Outside Director” means an “outside director” within the
meaning of Section 162(m)(4)(C)(i) of the Code.

Section 2.14         “Performance-Based Compensation” means compensation that
satisfies the requirements of Section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees as “performance-based compensation”.

Section 2.15         “Performance Measures” means measures as described in
Section 7.1 on which the performance goals are based and which are approved by
the Company’s stockholders pursuant to this Plan in order to qualify Long-Term
Incentive Awards as Performance-Based Compensation. With respect to any annual
Incentive Award or Long-Term Incentive Award made as a Covered Employee in any
Plan year, Performance measures necessary to achieve said Award shall be
identified and disclosed to such Employee within the shorter of (i) ninety
(90) days after the beginning of the Plan year or (ii) the end of the Period
that is twenty-five percent (25%) of the period of service during which the
Performance Measures must be satisfied.

Section 2.16         “Plan Year” means the shorter of (i) the fiscal year of the
Company, or (ii) a Covered Employee’s period of service during the applicable
year.

Section 2.17         “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

Article 3. Administration

The Committee shall be responsible for administering the Plan. The Committee
shall have all of the powers necessary to enable it to properly carry out its
duties under the Plan. Not in limitation of the foregoing, the Committee shall
have the power to construe and interpret the Plan and to determine all questions
that shall arise thereunder. The Committee shall have such other and further
specified duties, powers, authority, and discretion as are elsewhere in the Plan
either expressly or by necessary implication conferred upon it. The Committee
may appoint such agents, who need not be members of the Committee, as it may
deem necessary for the effective performance of its duties, and may delegate to
such agents such powers and duties as the Committee may deem expedient or
appropriate that are not inconsistent with the intent of the Plan. The decision
of the Committee upon all matters within its scope of authority shall be final
and conclusive on all persons, except to the extent otherwise provided by law.

Article 4. Applicable Limits

Section 4.1         Annual Incentive Awards. The maximum aggregate amount
awarded or credited with respect to Annual Incentive Awards to any one Covered
Employee in any one Plan Year may not exceed three million dollars ($3,000,000).

Section 4.2         Long-Term Incentive Awards. The maximum aggregate amount
awarded or credited with respect to Long-Term Incentive Awards to any one
Covered Employee in any one Plan Year may not exceed six million dollars
($6,000,000).

 

B-2



--------------------------------------------------------------------------------

Article 5. Covered Employee Annual Incentive Award

Section 5.1         Grant of Annual Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at the beginning of each semi-annual
performance period during the Plan Year or each Plan Year, may grant Annual
Incentive Awards to Covered Employees in such amounts and upon such terms,
including the achievement of specific performance goals, as the Committee may
determine.

Section 5.2         Value of Annual Incentive Awards. Each Annual Incentive
Award shall be set forth in an Award Agreement which shall specify a payment
amount or payment range as determined by the Committee subject to the
achievement of certain performance goal(s) established by the Committee, based
on one or more Performance Measures. The Committee may establish performance
goals in its discretion. The number and/or value of Annual Incentive Awards that
will be paid out to the Covered Employee will depend on the extent to which the
performance goals are met during the semi-annual performance period during the
Plan Year or each Plan Year, as applicable.

Section 5.3         Payment of Annual Incentive Awards. Payment, if any, with
respect to an Annual Incentive Award shall be made after the semi-annual
performance period during the Plan Year or the Plan Year, as applicable, to
which it relates and after the Committee has certified the performance achieved
and the amount to be paid, if any, to each Covered Employee for that semi-annual
performance period during the Plan Year’s or the Plan Year’s, as applicable,
Annual Incentive Awards. Such payment shall be made no later than the fifteenth
(15th) day of the third month following the end of the Plan Year to which the
Annual Incentive Awards relate. However, the Committee may require a Covered
Employee to defer receipt of the payment of cash that would otherwise be payable
to the Covered Employee. If any such deferral is required, the Committee shall,
in its sole discretion, establish rules and procedures for such payment
deferrals. Any such deferral shall be made in a manner that complies with Code
Section 409A.

Section 5.4         Termination of Employment. The Committee shall determine the
extent to which a Covered Employee shall have the right to receive payment for
his or her Annual Incentive Awards following termination of the Covered
Employee’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, such provisions may be
included in an Award Agreement entered into with each Covered Employee, but need
not be uniform among all Annual Incentive Awards granted pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.

Article 6. Long-Term Incentive Awards

Section 6.1         Grant of Long-Term Incentive Awards. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Long-Term Incentive Awards to Covered Employees in such amounts and
upon such terms, including the achievement of specific performance goals, as the
Committee may determine.

Section 6.2         Value of Long-Term Incentive Awards. Each Long-Term
Incentive Award shall be set forth in an Award Agreement which shall specify a
payment amount or payment range as determined by the Committee subject to the
achievement of certain performance goal(s) established by the Committee, based
on one or more Performance Measures. The Committee may establish performance
goals in its discretion. The number and/or value of Long-Term Incentive Awards
that will be paid out to the Covered Employee will depend on the extent to which
the performance goals are met during the applicable Long-Term Performance
Period.

Section 6.3         Payment of Long-Term Incentive Awards. Payment, if any, with
respect to a Long-Term Incentive Award shall be made as soon as possible
following the conclusion of the Long-Term Performance Period to which it relates
and after the Committee has certified the level of performance achieved during
such Long-Term Performance Period and the payments to the Covered Employees
based on such level of performance, but in no event later than the fifteenth
(15th ) day of the third month following the end of the Plan Year in which the
Long-Term Performance Period ended. However, the Committee may require a Covered
Employee to defer receipt of the payment of cash that would otherwise be payable
to the Covered Employee. If any such deferral is required, the

 

B-3



--------------------------------------------------------------------------------

Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals. Any such deferral shall be made in a manner that complies
with Code Section 409A.

Section 6.4         Termination of Employment. The Committee shall determine the
extent to which a Covered Employee shall have the right to receive payment for
his or her Long-Term Incentive Awards following termination of the Covered
Employee’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, such provisions may be
included in an Award Agreement entered into with each Covered Employee, but need
not be uniform among all Long-Term Incentive Awards granted pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.

Article 7. Performance Measures

Section 7.1         Performance Measures. Performance-Based Compensation will be
paid solely on account of the attainment of one or more pre-established,
objective performance goals. A performance goal will be considered
pre-established if it is established in writing by the Committee no later than
90 days after the commencement of the period of service to which the goal
relates, provided that the outcome is substantially uncertain at the time the
Committee establishes the goal. However, in no event will the performance goal
be considered pre-established if it is established after twenty-five percent
(25%) of the period of service (as scheduled in good faith at the time the goal
is established) has elapsed. Unless and until the Committee proposes for
stockholder vote and the stockholders approve a change in the general
Performance Measures set forth in this Section 7.1, the performance goals upon
which the payment or vesting of an Annual Incentive Award or a Long-Term
Incentive Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

  (a) basic earnings per Share;

 

  (b) basic cash earnings per Share;

 

  (c) diluted earnings per Share;

 

  (d) diluted cash earnings per Share;

 

  (e) net income;

 

  (f) cash earnings;

 

  (g) net interest income;

 

  (h) non-interest income;

 

  (i) general and administrative expense to average assets ratio;

 

  (j) cash general and administrative expense to average assets ratio;

 

  (k) efficiency ratio;

 

  (l) cash efficiency ratio;

 

  (m) return on average assets;

 

  (n) cash return on average assets;

 

  (o) return on average stockholders’ equity;

 

B-4



--------------------------------------------------------------------------------

  (p) cash return on average stockholders’ equity;

 

  (q) return on average tangible stockholders’ equity;

 

  (r) cash return on average tangible stockholders’ equity;

 

  (s) core earnings;

 

  (t) operating income;

 

  (u) operating efficiency ratio;

 

  (v) net interest rate spread;

 

  (w) growth in assets, loans (including home equity lines of credit), or
deposits;

 

  (x) loan production volume;

 

  (y) non-performing loans;

 

  (z) cash flow;

 

  (aa) capital preservation (core or risk-based);

 

  (bb) interest rate risk exposure – net portfolio value;

 

  (cc) interest rate risk – sensitivity;

 

  (dd) liquidity parameters;

 

  (ee) strategic business objectives, consisting of one or more objectives based
upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management;

 

  (ff) stock price (including, but not limited to, growth measures and total
shareholder return); or

 

  (gg) any combination of the foregoing.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (ff) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 7.

Section 7.2         Evaluation of Performance. The Committee may provide in any
such Annual Incentive Award or Long-Term Incentive Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the

 

B-5



--------------------------------------------------------------------------------

applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses. These inclusions or exclusions shall be prescribed in a form
that meets the requirements of Code Section 162(m) for deductibility.

Section 7.3         Adjustment of Performance-Based Compensation. Annual
Incentive Awards and Long-Term Incentive Awards that are intended to qualify as
Performance-Based Compensation may not be adjusted upward. The Committee shall
retain the discretion to adjust such awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

Section 7.4         Committee Discretion. In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Measures without obtaining stockholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining stockholder approval. In addition, in the event that the Committee
determines that it is advisable to grant Annual Incentive Awards or Long-Term
Incentive Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth in Section 7.1.

Article 8. Beneficiary Designation

Each Covered Employee under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Covered Employee, shall be in a
form prescribed by the Committee, and will be effective only when filed by the
Covered Employee in writing with the Company during the Covered Employee’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Covered Employee’s death shall be paid to the Covered Employee’s estate.

Article 9. Stockholder Approval

The effectiveness of the Plan is subject to its approval and ratification by the
stockholders of the Company to the extent required by Section 162(m)(4)(C)(ii)
of the Code.

Article 10. Amendment, Modification, and Termination of the Plan.

The Board may amend, modify, or terminate the Plan at any time, provided that no
amendment, modification, or termination of the Plan shall reduce the amount
payable to a Covered Employee under the Plan as of the date of such amendment,
modification, or termination.

Article 11. General Provisions

Section 11.1         Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Covered Employee to remit to the
Company, the minimum statutory amount to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Plan.

Section 11.2         Successors. All obligations of the Company under this Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

B-6



--------------------------------------------------------------------------------

Section 11.3         Forfeiture Events.

(a)         The Committee may specify in an Award Agreement that the Covered
Employee’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Covered Employee’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Covered Employee, or other conduct by the
Covered Employee that is detrimental to the business or reputation of the
Company, its Affiliates, and/or its Subsidiaries.

(b)         If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if the Covered
Employee knowingly or grossly negligently engaged in the misconduct, or
knowingly or grossly negligently failed to prevent the misconduct, or if the
Covered Employee is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, the Covered Employee shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever just occurred) of the financial document embodying such financial
reporting requirement.

Section 11.4         Deferrals. The Committee may postpone the payment of
Awards, or take any action permitted under the Plan to prevent the Company or
any Subsidiary from being denied a Federal income tax deduction with respect to
any Award, in accordance with Treas. Reg. 1.409A-1(b)(4)(ii). In such case,
payment of such deferred amounts must be made as soon as reasonably practicable
following the first date on which the Company, Subsidiary and/or Affiliate
anticipates or reasonably should anticipate that, if the payment were made on
such date, the Company’s, Affiliate’s and/or Subsidiary’s deduction with respect
to such payment would no longer be restricted due to the application of Code
Section 162(m).

Section 11.5         Unfunded Plan. Covered Employees shall have no right,
title, or interest whatsoever in or to any investments that the Company, and/or
its Subsidiaries, and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Covered
Employee, beneficiary, legal representative, or any other individual. To the
extent that any individual acquires a right to receive payments from the
Company, its Subsidiaries, and/or its Affiliates under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company, a Subsidiary, or an Affiliate, as the case may be. All payments to be
made hereunder shall be paid from the general funds of the Company, a
Subsidiary, or an Affiliate, as the case may be and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in this Plan.

Section 11.6         Severability. In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

Section 11.7         Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
singular shall include the plural, and the plural shall include the singular.

Section 11.8         Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.

 

B-7



--------------------------------------------------------------------------------

Section 11.9         Nonexclusivity of this Plan. The adoption of this Plan
shall not be construed as creating any limitations on the power of the Board or
Committee to adopt such other compensation arrangements as it may deem desirable
for any Covered Employee.

Section 11.10         No Constraint on Corporate Action. Nothing in this Plan
shall be construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right of the
Company to establish other plans or to pay compensation to its employees, in
cash or property, in a manner which is not expressly authorized under the Plan;
or , (iii) limit the right or power of the Company or a Subsidiary or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.

Section 11.11         Compliance with Code Section 409A.

(a)         In General. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Code Section 409A. Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Covered Employees of immediate tax recognition and
additional taxes pursuant to Section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee shall have any liability to any person in
the event such Section 409A applies to any such Award in a manner that results
in adverse tax consequences for the Covered Employee or any of his beneficiaries
or transferees.

(b)         Elective Deferrals. No elective deferrals or re-deferrals of
compensation (as defined under Code Section 409A and/or guidance thereto) are
permitted under this Plan

(c)         Applicable Requirements. To the extent any of the Awards granted
under this Plan are deemed “deferred compensation” and hence subject to Code
Section 409A, the following rules shall apply to such Awards:

(i)         Mandatory Deferrals. If the Company decides that the payment of
compensation under this Plan shall be deferred within the meaning of Code
Section 409A, then, except as provided pursuant to Treas. Reg.
1.409A-1(b)(4)(ii), at grant of the Award to which such compensation payment
relates, the Company shall specify the date(s) at which such compensation will
be paid in the Award Agreement.

(ii)         Timing of Payments. Payment(s) of compensation that is subject to
Code Section 409A shall only be made upon an event or at a time set forth in
Treas. Reg. 1.409A-3, i.e., the Covered Employee’s separation from service , the
Covered Employee’s becoming disabled, the Covered Employee’s death, at a time or
in a fixed schedule specified in the Plan or an Award Agreement, a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation, or the occurrence of an
unforeseeable emergency. (For these purposes, a separation from service will be
deemed to have occurred where the reasonably anticipated level of bona fide
services performed by the Employee is 49% or less of the average level of bona
fide services performed by the Covered Employee over the immediately preceding
36 months.)

(iii)         Certain Delayed Payments. Notwithstanding the foregoing, to the
extent an amount was intended to be paid such that it would have qualified as a
short-term deferral under Code Section 409A and the applicable regulations, then
such payment is or could be delayed if the requirements of Treas. Reg.
1.409A-1(b)(4)(ii) are met.

(iv)         Acceleration of Payment. Any payment made under this Plan to which
Code Section 409A applies may not be accelerated, except in accordance with
Treas. Reg. 1.409A-3(j)(4), i.e., upon a Covered Employee’s separation from
service, the Covered Employee becomes disabled, the Covered Employee’s death, a
change of ownership or effective control, or in the ownership of a substantial
portion of the assets, or upon an unforeseeable emergency (all as detailed in
Treas. Reg. 1.409A-3(a)).

 

B-8



--------------------------------------------------------------------------------

(d)         Additional Requirements. Notwithstanding anything to the contrary in
this Plan:

(i)         To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable
pursuant to this Plan during the six-month period immediately following a
Covered Employee’s termination of employment shall instead be paid on the first
business day after the date that is six months following the Covered Employee’s
“separation from service” within the meaning of Section 409A; and

(ii)         A Covered Employee shall not be entitled to any payments resulting
from or arising due to a “termination of employment”, “termination” or
“retirement” (or other similar term having a similar import) unless (and until)
such Covered Employee has “separated from service” within the meaning of
Section 409A

Section 11.12         Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Ohio, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Plan to the substantive law of another jurisdiction, except to the
superseded by federal law. Unless otherwise provided in the Award Agreement,
recipients of an Award under this Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Ohio, to resolve any
and all issues that may arise out of or relate to this Plan or any related Award
Agreement.

Section 11.13         Effective Date. The effective date of the Plan shall be
April 1, 2008.

 

B-9